 1   WO
 2                                     NOT FOR PUBLICATION
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Samir Mahmud Arikat,                               No. CV-18-00438-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Scottsdale Ferrari LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendant Maserati North America, Inc.’s
16   (“Defendant”) Motion for Sanctions Against Plaintiff Samir Arikat (“Plaintiff”) (Doc. 27)
17   wherein Defendant seeks relief for Plaintiff’s alleged inadequate initial discovery
18   disclosures. Plaintiff filed a Response (Doc. 32) and Defendant filed a Reply (Doc. 33).
19   The Court finds that in bringing this motion, Defendant failed to follow the discovery
20   dispute protocol detailed in the parties’ Rule 16 Scheduling Order (Doc. 25). Specifically,
21   this Court’s discovery dispute procedure prohibits the parties from filing written discovery
22   motions, such as this one, without leave of Court. The procedure provides as follows:
23                        Discovery Disputes. The parties shall not file written
                   discovery motions without leave of Court. If a discovery
24                 dispute arises and cannot be resolved despite sincere efforts to
                   resolve the matter through personal consultation (in person or
25                 by telephone), the parties shall jointly file (1) a brief written
                   summary of the dispute, not to exceed two pages, with
26                 explanation of the position taken by each party and (2) a joint
                   written certification that the counsel or the parties have
27                 attempted to resolve the matter through personal consultation
                   and sincere effort as required by LRCiv 7.2(j) and have reached
28                 an impasse. If the opposing party has refused to personally
                   consult, the party seeking relief shall describe the efforts made
 1                 to obtain personal consultation. Upon review of the filed
                   written summary of the dispute, the Court may set an n in-court
 2                 hearing or telephonic conference, order written briefing, or
                   decide the dispute without conference or briefing. If the Court
 3                 desires supplemental briefing prior to a hearing, counsel will
                   be notified by order of the Court. Any briefing ordered by the
 4                 Court shall also comply with LRCiv 7.2(j).
 5
     (Doc. 25 at 5). Thus, the Court will strike Defendant’s Motion for Sanctions for failure to
 6
     comply with the discovery dispute procedure. Notwithstanding the February 4, 2019
 7
     Completion of Fact Discovery Deadline, the Court will allow Defendant to bring the
 8
     discovery dispute to the Court’s attention in compliance with this Court’s discovery dispute
 9
     procedure.
10
            Accordingly,
11
            IT IS ORDERED that Defendant’s Motion for Sanctions Against Plaintiff
12
     (Doc. 27) is STRICKEN.
13
            Dated this 5th day of February, 2019.
14
15
16
                                                  Honorable Diane J. Humetewa
17                                                United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
